Citation Nr: 1139968	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than August 30, 2002, for an award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978 and from August 1979 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that granted a TDIU.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2008.  A transcript of this proceeding has been associated with the claims file.   

In a July 2008 decision, the Board denied an effective date earlier than August 30, 2002 for an award of a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the Veteran and VA's Secretary filed a Joint Motion for Remand to set aside the July 2008 Board decision and remand the claim for further development and readjudication.  In an order dated later that month, the Court granted the Joint Motion and remanded the claim for compliance with the instructions in the Joint Motion.  Subsequently, in December 2009 the Board remanded the case for compliance with the Joint Motion.  

During the March 2008 Travel Board hearing, the Veteran raised the issues of entitlement to service connection for depression and chronic fatigue syndrome as secondary to his service- connected lupus disability.  As was noted in the July 2008 Board decision and December 2009 Board remand, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are, once again, referred to the AOJ for appropriate action.  



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an effective date earlier than August 30, 2002, for the award of a TDIU.  Specifically, the Veteran argues that he stopped working on August 26, 1996 due to his service-connected skin disorder and is entitled to a TDIU from that date.  

A TDIU may be assigned where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran's service-connected disabilities presently include subacute cutaneous lupus erythematosus (currently 60 percent disabling, 30 percent disabling prior to August 30, 2002); tinnitus, hypertension, irritable bowel syndrome, status post fracture of the nose with a deviated septum, and hypertensive cardiovascular disease (all currently 10 percent disabling); and residuals of a fracture of the second right metacarpal and left hearing loss (both zero percent disabling).

Significantly, a TDIU has been assigned as of August 30, 2002, the date of the enactment of revised diagnostic criteria for the evaluation of skin disabilities under 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7809, that allowed for a 60 percent evaluation for subacute cutaneous lupus erythematosus.  By assigning a 60 percent evaluation for subacute cutaneous lupus erythematosus as of August 30, 2002, the AMC increased the Veteran's combined evaluation from 50 percent to 70 percent, effective from August 30, 2002. See 38 C.F.R. § 4.25.  In other words, the 60 percent evaluation was the factual predicate that ultimately satisfied the percentage requirements for TDIU, which was granted in a June 2007 rating decision.  Under 38 U.S.C.A. § 5110(g) and 38 C.F.R. §§ 3.114 and 3.400(p), a grant based on an liberalizing law or VA issue may be effectuated no earlier than the date of the act or administrative issue; accordingly, the current criteria of Diagnostic Codes 7806 and 7809 cannot benefit the Veteran prior to August 30, 2002.

While the Veteran did not meet the schedular criteria for a TDIU prior to August 30, 2002, there is evidence dated prior to August 30, 2002 that calls into question the Veteran's ability to secure or follow substantially gainful employment due to his service-connected skin disorder.  

In a September 1991 statement Dr. R.S. wrote that the Veteran would require employment which kept him away from all ultraviolet light exposure (sunlight, welding, and intense fluorescent lights).  An August 1996 VA examiner wrote that the Veteran's form of lupus was associated with undue fatigue.  Therefore, according to the examiner, the Veteran should not be required to work more than forty hours per week.  In an October 1996 Field Examination report the Veteran's neighbor, sister-in-law, and mother all indicated that the Veteran had difficulty maintaining employment due to his skin disorder.  Significantly, the Veteran's mother indicated that he would lose at least one day of work a week because of the pain that he was going through.  The Veteran's former employer indicated that from August 1990 through May 1991the Veteran had lost a total of 36 hours for sick leave, doctor's appointments, and a hearing scheduled with the Department of Veterans Affairs.  
   
In a May 1998 "Report of Contact" Dr. L. indicated that the Veteran's lupus was disabling in that he would miss a lot of work during flare-ups and attending medical appointments.  In a March 1999 private psychiatric evaluation report, Dr. E.T.A. wrote that the Veteran should be awarded full disability from the Social Security Administration on the basis of his combined mental disease and lupus which act to prevent him from attending to employment, education, or a normalized life.  Also, during an October 2001 VA examination the Veteran reported that the symptoms of his skin disorders that make it difficult to maintain employment include the arthralgias and myalgias associated with his service-connected skin disorder.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

With respect to assignment of a TDIU prior to August 30, 2002 under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis prior to August 30, 2002. The Board finds the determination by the Social Security Administration and the medical opinions discussed above as plausible evidence that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected skin disorder prior to August 30, 2002.  Accordingly, the Board finds that the claim should be submitted to the Director of Compensation and Pension for extraschedular consideration of a TDIU prior to August 30, 2002 under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. Refer this case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular TDIU prior to August 30, 2002 under the provisions of 38 C.F.R. § 4.16(b).

2.  After the development requested above has been completed, readjudicate the appellant's claim.  If the benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) and allow an appropriate period of time to respond. Thereafter, if appropriate, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


